SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 30, 2008 Banner Corporation (Exact name of registrant as specified in its charter) Washington 0-26584 91-1691604 State or other jurisdiction Commission (I.R.S. Employer of incorporation File Number Identification No.) 10 S. First Avenue, Walla Walla, Washington 99362 (Address of principal executive offices) (Zip Code) Registrant's telephone number (including area code)(509) 527-3636 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions.  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On April 30, 2008, Banner Corporation issued its earnings release for the quarter ended March 31, 2008.A copy of the earnings release is attached hereto as Exhibit 99.1, which is incorporated herein by reference. Item 9.01Financial Statements and Exhibits (c)Exhibits 99.1Press Release of Banner Corporation dated April 30, 2008. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. BANNER CORPORATION Date: April 30, 2008 By: /s/ D. Michael Jones D. Michael Jones President and Chief Executive Officer Exhibit Contact: D. Michael Jones, President and CEO Lloyd W. Baker, CFO (509) 527-3636 News Release Banner Corporation Earns $3.8 Million, or $0.24 per diluted share, in First Quarter; Includes Provision for Loan Losses of $6.5 Million Walla Walla, WA – April 30, 2008 – Banner Corporation (NASDAQ GMS: BANR), the parent company of Banner Bank and Islanders Bank, today reported that net income for the first quarter of 2008 was $3.8 million, or $0.24 per diluted share, compared to $7.8 million, or $0.62 per diluted share, in the first quarter of 2007.Banner’s net income for the quarter was significantly reduced by a $6.5 million ($4.2 million after tax) provision for loan losses as a result of increasing concerns relating to construction and land development lending. “Similar to the second half of 2007, the first quarter of 2008 presented a difficult operating environment for Banner Corporation, as stressed housing markets and unprecedented interest rate changes by the Federal Reserve resulted in higher credit costs and compression of our net interest margin,” stated D. Michael Jones, President and Chief Executive Officer.“While our net charge-offs have been reasonable and our impairment analysis on non-performing loans to date has not been alarming, delinquencies have increased and we are concerned that the increasing number of distressed sellers and lender foreclosures may further disrupt certain markets and adversely affect home prices and the demand for building lots over the near term.We are particularly concerned that the higher levels of delinquencies and loan loss provisioning announced by a number of lenders in our markets could lead to significant discounting of property values in efforts to expedite problem loan resolutions.As a result, we significantly increased our loan loss provision over what we initially believed would be appropriate in order to build our unallocated reserves.Further, although we remain optimistic about the Northwest economy, we expect the level of nonperforming assets to remain above historical levels for the balance of this year. “While the operating environment has been challenging, we are pleased with the efforts of our staff which have allowed us to complete three acquisitions and two data processing conversions, as well as to open ten new branches, over the past fifteen months, Jones continued.“These efforts have resulted in an additional 26 locations to serve our customers and contributed significantly to our loan and deposit growth.In addition to growth resulting from these new locations, we have been particularly encouraged by increases in our commercial business loan balances in recent quarters.We are also pleased by the continuing growth in deposit fees and service charges as our customer base has expanded, as well as by stronger results from our mortgage banking operations.” Banner’s net income included net gains of $823,000 ($527,000 after tax) in the first quarter of 2008, versus a gain of $1.2 million ($755,000 after tax) in the first quarter of 2007 for fair value adjustments* as a result of changes in the valuation of financial instruments carried at fair value in accordance with the adoption of Statement of Financial Accounting Standards (SFAS) No. 159 and SFAS No. 157.Excluding fair value adjustments, net income from recurring operations was $3.3 million, or $0.21 per diluted share, in the first quarter of 2008, compared to $7.1 million, or $0.56 per diluted share, in the first quarter a year ago. 1Q08 Summary (compared to 1Q07 except as noted) · Net income, excluding fair value adjustments, was $3.3 million, or $0.21 per diluted share. · Net interest income before provision for loan losses grew 16% to $37.4 million. · The net interest margin declined to 3.63%, compared to 3.82% in the preceding quarter and 3.94% for the first quarter of · Nonperforming assets increased to 1.36% of total assets, while net charge-offs remained modest at 0.05% of average loans. · The provision for loan losses was $6.5 million compared to $1.0 million a year ago. · Revenues (net interest income before the provision for loan losses plus other operating income) excluding fair value adjustments increased 20% to $44.7 million. · Operating expenses declined 4.4% from the fourth quarter of 2007. · Staffing levels were reduced 2.3% in the first quarter versus the preceding quarter. · Total deposits increased 26% to $3.69 billion. · Loans increased 27% to $3.79 billion. *Earnings information excluding the fair value adjustments (net income from recurring operations) represent non-GAAP (Generally Accepted Accounting Principles) financial measures.Management has presented these non-GAAP financial measures in this earnings release because it believes that they provide more useful and comparative information to assess trends in the Company’s core operations reflected in the current quarter and year-to-date results.Where applicable, the Company has also presented comparable earnings information using GAAP financial measures. (more) BANR - First Quarter 2008 Results April 30, 2008 Page 2 Credit Quality “The strains on housing and financial markets resulted in increasing delinquencies and non-performing assets, primarily construction and land development loans,” said Jones.“While our net charge-offs remain reasonable and in line with our expectations, we have chosen to increase our reserves through a higher level of provisioning, as the level of uncertainty with respect to property values has clearly increased.As well as covering known issues, the first quarter’s provision increased the unallocated portion of our allowance for loan losses to approximately $10 million at quarter end to address this uncertainty.”Banner added $6.5 million to its provision for loan losses in the first quarter of 2008, compared to $2.0 million in the fourth quarter of 2007 and $1.0 million in the first quarter of 2007.The allowance for loan losses at quarter-end totaled $50.4 million, representing 1.31% of total loans outstanding.Non-performing assets were $62.0 million, or 1.36% of total assets, at March 31, 2008, compared to $44.3 million, or 0.99%, in the previous quarter, and $14.1 million or 0.39% at March 31, 2007.Banner’s net charge-offs in the current quarter totaled $1.9 million, or 0.05% of average loans. “We shared others’ concerns about the downturn in the national housing market and initially backed away from construction lending in the Boise, Idaho market in early 2007.We also became more cautious in our approach to construction and land development lending in other markets as the year progressed,” continued Jones.“As a result, our total construction and land development loan originations in 2007 were approximately 35% lower than in the previous year and this trend continued as construction and land development loan originations in the first quarter of 2008 were approximately 60% lower than in the first quarter of 2007. “While construction and land development loans represent 31% of our portfolio and approximately 82% of our nonperforming assets, they are significantly diversified with respect to geography and sub-markets, price ranges and borrowers,” added Jones.“Of course, the vast majority of these construction and development loans are performing as agreed and we are experiencing continuing loan payoffs and portfolio turnover.Still, we are investing significant efforts in proactively monitoring and managing this portion of our portfolio and, although we anticipate sales activity will improve through the spring and summer, we are increasingly concerned about the possibility of further deterioration in property values in some locations.”The geographic distribution of construction and land developments loans is approximately 80% in the greater Puget Sound and greater Portland, Oregon markets, and 9% in the greater Boise, Idaho market, with the remaining 11% distributed in various eastern Washington, eastern Oregon and northern Idaho markets served by Banner Bank.While nonperforming assets are similarly geographically disbursed, they are concentrated largely in land and land development loans.The geographic distribution of nonperforming construction and land developments loans and real estate owned included approximately $22 million, or 42%, in the western Oregon (Salem and
